Fourth Court of Appeals
                               San Antonio, Texas
                                     March 20, 2020

                                   No. 04-19-00576-CR

                                  George Oscar PENA,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR6904
                     Honorable Kevin M. O'Connell, Judge Presiding


                                     ORDER

       Appellant's Motion for Extension of Time has been filed and is hereby GRANTED.
Appellant's Brief is due April 20, 2020.


      It is so ORDERED on March 20, 2020.


                                                            PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court